EX-99.1 For Additional Information, please contact Deutsche Mortgage & Asset Receiving Corporation CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. CD 2016-CD2 Mortgage Trust Reports Available www.ctslink.com Corporate Trust Services Series 2016-CD2 Payment Date: 8/11/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/7/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates
